Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
1.	Claim 1 is objected to because of the following informalities:  
The “(ZrBr2)” in line 5 of claim 1 and the “and5-10 wt%” in line 6 of claim 1 should be amended to “(ZrB2)” and “and 5-10 wt%” respectively.  
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bruck et al. (US Pub. 2015/0132173 A1) in view of Mills (US Pub. 2019/0372449 A1).
2, TiO2, VO, MoO3, ZrO2 and Al2O3; 1-30% metal carbonates including MnCO3 and NiCO3; and an alcohol (e.g. methanol) wherein the particle size of the powdered flux is 20-100 µm (abstract and paragraphs [0058], [0074]-[0078], [0084], [0096]-[[0101] and [0109]). The content ranges of the oxides and carbonates and the particle size range of the powdered flux disclosed by Bruck et al. (‘173 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Bruck et al. (‘173 A1) with an expectation of success because Bruck et al. (‘173 A1) discloses the same utility over the entire disclosed ranges. The recitation in the preamble has not been given patentable weight. A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Bruck et al. (‘173 A1) does not specify including ZrB2 and AlN in the flux as claimed. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the ZrO2 and Al2O3 disclosed by Bruck et al. (‘173 A1) with the claimed ZrB2 and AlN respectively in the powdered flux of Bruck et al. (‘173 A1) with an expectation of success, because .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 7,896,979 B2 in view of Bruck et al. (‘173 A1) and further in view of Mills (‘449 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 7,896,979 B2 disclose an activation flux, which is the same or obvious from the claimed flux. Claims 1-10 of U.S. Patent No. 7,896,979 B2 do not specify including some claimed compounds in the flux. Bruck et al. (‘173 A1) in view of Mills (‘449 A1) is further applied to the claim limitations for the same reasons as discussed above.
4.	Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,792,769 B2 in view of Bruck et al. (‘173 A1) and further in view of Mills (‘449 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other claims 1-3 of U.S. Patent No. 10,792,769 B2 disclose a welding flux, which is the same or obvious from the claimed flux. Claims 1-3 of U.S. Patent No. 10,792,769 B2 do not specify including some claimed compounds in the flux. Bruck et al. (‘173 A1) in view of Mills (‘449 A1) is further applied to the claim limitations for the same reasons as discussed above.


















Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

2/17/2022